 

 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 1 of 63

Fill in this information to identify your case:

, Ti
United States Bankruptcy Court for the: RE C a ¥E D
DISTRICT OF NEVADA Pot PEE

Case number (if known): Chapter you are filing under: 2020 FEB 26 AM (0: 03

7 Chapter 7 a
(0 Chapter 11 ba ee

nope

(1 Chapter 12

C1 Chapter 13 EO Check if this is an

 

 

amended filing
Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 02/20
rrr

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together—called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes If either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying

correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

Identify Yourself

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your JUSTIN THERESA

government-issued picture First Name First Name

identification (for example,

your driver's license or

passport). Middle Name Middle Name

BOYLE BOYLE

Bring your picture Last Name Last Name

identification to your meeting

with the trustee. Sufix (Sr. Jr) Suffix (Sr., Jr., ll, My
2. All other names you Theresa

have used in the last 8 First Name First Name

years Ann

. Middle Name Middle Name

Include your married or Weeks

maiden names. Last Name Last Name
3. Only the last 4 digits of

your Social Security Mxx—xx- 8 5 4 xxx - XxX -_ 0 3) 4 BB

number or federal OR OR

Individual Taxpayer

Identification number Oxx -— xX - 9xx -— XX -

(ITIN) TT TO

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 2 of 63

Debtor 1
Debtor 2

JUSTIN M BOYLE
THERESA BOYLE

Case number (if known)

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

About Debtor 1:

7] | have not used any business names or EINs.

 

About Debtor 2 (Spouse Only in a Joint Case):

i have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

Business name

5441 DESERT PEACH DR

Business name

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

SPARKS NV 89436

City State ZiP Code City State ZIP Code
Washoe

County County

If your mailing address is different from
the one above, fill it in here. Note that the
court will send any notices to you at this
mailing address.

If Debtor 2's mailing address is different
from yours, fill it in here. Note that the court
will send any notices to you at this mailing
address.

 

 

 

Number = Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
Check one: Check one:

Over the last 180 days before filing this
petition, | have lived in this district longer
than in any other district.

| have another reason. Explain.
(See 28 U.S.C. § 1408.)

Tell the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

Official Form 101

Over the last 180 days before filing this
petition, | have tived in this district longer
than in any other district.

| have another reason. Explain.
(See 28 U.S.C. § 1408.)

Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
Chapter 11
Chapter 12

OOo a

Chapter 13

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 3 of 63

Debtor? JUSTIN M BOYLE
Debter2 THERESA BOYLE

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

11. Do you rent your
residence?

Official Form 101

Case number (if known)

 

7] _ ‘| will pay the entire fee when | file my petition. Please check with the clerk's office in your local
court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
behalf, your attomey may pay with a credit card or check with a pre-printed address.

(0 _*([ need to pay the fee in installments. If you choose this option, sign and attach the Application for
Individuals to Pay The Fiting Fee in installments (Official Form 103A).

[+ request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
than 150% of the official poverty line that applies to your family size and you are unable to pay the
fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

MI No

( Yes.

District When Case number
MM / DD /YYYY

District When Case number
MM / DD / YYYY

District When Case number
MM / DD /YYYY

I No

OF Yes.

Debtor Relationship to you

District When Case number,
MM/DD/YYYY — if known

Debtor Relationship to you

District When Case number,
MM/DO/YYYY — if known

No. Goto line 12.

C1 Yes. Has your landlord obtained an eviction judgment against you?

| No. Go to line 12.

(1 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)

and file it as part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

page 3
 

Debtor 1
Debtor 2

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 4 of 63

JUSTIN M BOYLE
THERESA SOYLE

Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

13.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and

are you a small business
debtor?

For a definition of small
business debtor, see
11 U.S.C. § 104(51D).

f¥] No. Goto Part 4.
[] Yes. Name and location of business

 

Name of business, if any

 

Number = Street

 

 

City State ZIP Gade

Check the appropriate box to describe your business:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

OOoOoo

if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
can set appropriate deadiines. \f you indicate that you are a smal! business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum
or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

No.
[] No.

OO Yes.

CO Yes.

| am not filing under Chapter 11.

1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

1am filing under Chapter 11, | am a small business debtor according to the definition in the
Bankruptcy Code, and | do not choose to proceed under Subchapter V of Chapter 11.

| am filing under Chapter 11, | am a small business debtor according to the definition in the
Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.

Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

Do you own or have any
property that poses or is
alleged to pose a threat of
imminent and identifiable
hazard to public health or
safety? Or do you own
any property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed, or
@ building that needs urgent
repairs?

Official Form 101

1 No
Yes.

Voluntary Petition for Individuals Filing for Bankruptcy

What is the hazard?

{f immediate attention is needed, why is it needed?

Where is the property?
Number

 

Street

 

 

City State ZIP Code

page 4

 
Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 5 of 63

 

 

 

 

The law requires
that you receive a
briefing about credit
counseling before
you file for
bankruptcy. You
must truthfully
check one of the
following choices.
If you cannot do so,
you are not eligible
to file.

If you file anyway,
the court can
dismiss your case,
you will lose
whatever filing fee
you paid, and your
creditors can begin
collection activities
again.

Official Form 101

Attach a copy of the certificate and the payment
plan, #f any, that you developed with the agency.

(J! received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

LI! certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. If you do not do so, your case

may be dismissed.

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

(C1! am not required to receive a briefing about
credit counseling because of:

(] Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

(C0 Disability. My physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

[J Active duty. {am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

Debtor1 JUSTIN M BOYLE
Debtor 2 THERESA BOYLE Case number (if known)
em Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
whether you You must check one: You must check one:
have received a [7]! received a briefing from an approved credit [7]! received a briefing from an approved credit
briefing about counseling agency within the 180 days before | counseling agency within the 180 days before |
credit filed this bankruptcy petition, and | received a filed this bankruptcy petition, and | received a
counseling. certificate of completion. certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

[I]! received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

[| certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

Oo lam not required to receive a briefing about

credit counseling because of:

(0 Incapacity. { have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

Disability. My physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(CD Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 6 of 63

Debtor 1
Debtor 2

JUSTIN M BOYLE
THERESA BOYLE

Case number (if known)

Answer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose."

16. What kind of debts do you
have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities to
be?

Official Form 101

16b.

16c.

DOO OOO OOOS

oO No. Go to line 16b.
wl Yes. Go to line 17.

 

Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

No. Go to line 16c.
oO Yes. Go to line 17.

State the type of debts you owe that are not consumer or business debts.

 

No. 1am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

HI No
oO Yes

1-49
50-99
100-199
200-999

$0-$50,000
$50,001-$100,000
$100,001-$500,000
$500,001-$1 million

$0-$50,000
$50,001-$100,000
$100,001-$500,000
$500,001-$1 million

NOOO OOOO ooo

1,000-5,000
§,001-10,000
10,001-25,000

$1,000,001-$10 million
$40,000,001-$50 million
$50,000,001-$100 million
$100,000,001-$500 million

$1,000,001 -$10 million
$10,000,001-$50 million
$50,000,001 -$100 million
$100,000,001-$500 miltion

Voluntary Petition for Individuals Filing for Bankruptcy

OOOO OOO00 ooo

25,001-50,000
50,001-100,000
More than 100,000

$500,000,001-$1 biffion
$1,000,000,001-$10 biilion
$10,000,000,001-$50 billion
More than $50 billion

$500,000,001-$1 billion
$1,000,000,001-$10 billion
$10,000,000,0041-$50 billion
More than $50 billion

page 6
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 7 of 63

Debtor 1 JUSTIN M BOYLE

 

 

 

Debtor2 THERESA BOYLE Case number (if known)
For you | have examined this petition, and | declare under penalty of perjury that the information provided is true
and correct.

If | have chosen te file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11, 12,
or 13 of title 11, United States Code. | understand the relief available under each chapter, and | choose to
proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay Someone who is not an attomey to help me
fill out this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
orboth. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

—

THERESA BOYLE, Debtor 2 {/

Executed on 02/25/2020 Executed on 02/25/2020
MM/DD/YYYY MM /DD/YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 8 of 63

Debtor 1 JUSTIN M BOYLE

 

 

Debtor 2 THERESA BOYLE Case number {if known)

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you should
bankruptcy without an understand that many people find it extremely difficult to represent themselves

attommey successfully. Because bankruptcy has jong-term financial and legal consequences, you are

strongly urged to hire a qualified attorney.

if you are represented by an

attorney, you do not need to To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,

file this page. and a mistake or inaction may affect your rights. For example, your case may be dismissed because you
did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
If that happens, you could lose your right to file another case, or you may lose protections, including the
benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even
if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. If
you do not list a debt, the debt may not be discharged. If you do not list property or properly claim it as
exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have
been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
attorney. The court will not treat you differently because you are filing for yourself. To be successful,

you must be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
and the local rules of the court in which your case is filed. You must also be familiar with any state
exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial! and legal
consequences?

oO No
vw Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
or incomplete, you could be fined or imprisoned?

tO No
Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

CO No
fy] Yes. Name of Person Budget Services
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, 1 acknowledge that | understand the risks involved in filing without an attorney. | have
read and understood this notice, and | am aware that filing a bankruptcy case without an attorney may
cause me to lose myrights or property if | do not properly handle the gase.

   
 
      

TMERESA BOYLE, Debtor 2

Date 02/25/2020 Date 02/25/2020
MM/DD/YYYY MM /DD/YYYY

Contact phone (775) 772-5508 Contact phone (775) 772-5508

Cell phone , Cell phone

Email address Email address

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 9 of 63

Fill in this information to identify the case:

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name

Debtor 2 THERESA BOYLE
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Chapter 7
{if known)

 

 

Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that
are filed in the case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A
bankruptcy petition preparer who does not comply with the provisions of title 11 of the United States Code and the Federal
Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any
documents for filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

S whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

® whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

@ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

® whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

@ what tax consequences may arise because a case is filed under the Bankruptcy Code;

@ whether any tax claims may be discharged;

@ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement:

m@ how to characterize the nature of your interests in property or your debts; or

m@ what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer Budget Services has notified me of

Name
any maximum allowable fee before preparing any document for filing or accepting any fee.

 

Date _ 02/25/2020
MM/0D/ YYYY

Date 02/25/2020
MM /DD/YYYY

 

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 1

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 10 of 63

Debtor 1 JUSTIN M BOYLE
Debtor 2 THERESA BOYLE Case number (if known)

 

Declaration and Signature of the Bankruptcy Petition Preparer
Under penalty of perjury, | declare that:
= | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer,

@ | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

™ If rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Budget Services
Printed name Title, if any Firm name, if it applies

1547 S. Virginia St #4
Number Street

 

Reno NV 89502 775-3242277
City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that |
check:

(Check ail that apply.)
Voluntary Petition (Form 101) Schedule | (Form 1061) (DO Chapter 11 Statement of Your Current Monthly

Income (Form 122B)
fy] Statement About Your Social Security Schedule J (Form 106J)

Numbers (Form 121) . a (0 Chapter 13 Statement of Your Current Monthly
Declaration About an Individual Debtor's Income and Calculation of Commitment Period

Summary of Your Assets and Liabilities Schedules (Form 106Dec) - (Form 122C-1)

and Certain Statistical Information . . -

(Form 106Sum) Statement of Financial Affairs (Form 107) + Chapter 13 Calculation of Your Disposable
Schedule A/B (Form 106A/B) fy] Statement of Intention for Individuals Filing Income (Form 122C-2)

Under Chapter 7 (Form 108) oo . .
f4J Schedule C (Form 106C) CI Application to Pay Filing Fee in Installments
7 Chapter 7 Statement of Your Current (Form 103A)
Schedule D (Form 106D) Monthly Income (Form 122A-1)
CO Application to Have Chapter 7 Filing Fee

[YJ Schedule E/F (Form 106E/F) Statement of Exemption from Presumption Waived (Form 103B)
Schedule G (Form 106G) (rome 422A. ‘Sep A list of names and addresses of all creditors

f7] Schedule H (Form 106H) (creditor or mailing matrix)

Chapter 7 Means Test Calculation

(Form 122A-2) L) Other

 

 

Bankruptcy petition preparers must sign and give their Social Security numbers. if more than one bankruptcy petition preparer prepared the
documents to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

X-7 WL KKK = XL - CG /E | ___ vate_02/2612020

Signature of Bankruptcy petition preparer or officer, principal, Social Security number of person who signed MM /DD/YYYY
responsible person, or partner

Budget Services
Printed name

xX - - Date

Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed MM / DD / YYYY
responsible person, or partner

 

 

Printed name

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 11 of 63

B2800 (Form 2800) (12/15)

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
RENO DIVISION
Inre JUSTIN M BOYLE Case No.
THERESA BOYLE Chapter 7
Debtor

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2)]

1. Under 11 U.S.C. § 110(h), | declare under penalty of perjury that | am not an attorney or employee of an attorney, that |
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to be
paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
as follows:

For document preparation services, | have agreed to accept.................. $150.00
Prior to the filing of this statement | have received...................-- cee $150.00
Balance Due... ccc cscececsssscsssrsuseuusseeceseecsseueccurecsssesseeesseeseseegensaeseaars $0.00

2. | have prepared or caused to be prepared the following documents (itemize):
Chapter 7 Petition

and provided the following services (itemize):
Petition Preparation

3. The source of the compensation paid to me was:
Debtor [] Other (specify)
4. The source of compensation to be paid to me is:
f] Debtor C1 Other (specify)

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:

NAME SOCIAL SECURITY NUMBER

a

" / + 4 >
x 7 Whe XK ¥ AK “GI 6 | 02/25/2020
i ‘Signature Sdcial Security number of bankruptcy Date

petition preparer*

 

 

 

Budget Services 1547 S. Virginia St #4
Printed name and title, if any, of Reno, NV 89502
Bankruptcy Petition Preparer Address

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible
person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparers failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure
may result in fines or imprisonment or both. 17 U.S.C. § 110; 18 U.S.C. § 156.

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 12 of 63

 

 

ee

 

 

 

Certificate Number: 17082-NV-CC-034 128276

17082-NV-CC-034 12

CERTIFICATE OF COUNSELING

I CERTIFY that on February 23, 2020, at 2:38 o'clock PM MST, JUSTIN

BOYLE received from Summit Financial Education, Inc., an agency approved

pursuant to 11 U.S.C. 111 to provide credit counseling in the District of Nevada,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: February 23, 2020 By: /s/Kenneth Hernandez
Name: Kenneth Hernandez

Title: Certified Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

EEE

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 13 of 63

 

 

 

 

 

 

re
aE — —

 

 

 

 

Certificate Number: 17082-NV-CC-034128281

034128281

17082-NV-CC-034 128:

CERTIFICATE OF COUNSELING |

I CERTIFY that on February 23, 2020, at 2:39 o'clock PM MST, THERESA A
BOYLE received from Summit Financial Education, Inc., an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the District of Nevada,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111. .

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: February 23, 2020 By: /s/Kenneth Hernandez

 

Name: Kenneth Hernandez

Title: Certified Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of i
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the

 

 

credit counseling agency. See 11 U.S.C. 109(h) and 521(b). |

 

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 14 of 63

Fill in this information to identify your case:

 

 

 

Debtor 1 JUSTIN M BOYLE

First Name Middle Name Last Name
Debtor 2 THERESA BOYLE
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Gmow [1] Check if this is an
amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.

EEE summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule AVB...... cee cc eee cnte caer netnenensceuaseneasaeentseeemeaneussoneeserstenaas _ «$0.00

4b. Copy line 62, Total personal property, from Schedule A/B..........0....ccccsesscsesesssessssssessesessesssensasarsnseeveveseseseseaeasarscians ___ $10,541.00

 

1c. Copy line 63, Total of all property on Schedule AVB......c.cccccceccssssccssssessseeessesseecssessaseascesssessasesseeessessnessscseseeenenseeeens ____ $10,541.00

Summarize Your Liabilities

 

 

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

Za. Copy the total you listed in Column A, Amount of claim, at the bottorn of the last page of Part 1 of Schedule D..... ____ $6,457.00.

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.......ccccsssssecsessseeeree ____— $0.00
3b. Copy the total claims from Part 2 (nenpriority unsecured claims) from line 6j of Schedule E/F........0 eee + ___ $48,049.05.
Your total liabilities | —_ $54,506.05

 

 

 

Summarize Your Income and Expenses

4. Schedule |: Your income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule |... eee cceceneeeeeceeeceeeeecsesnaeceesenecsceceasesspateeseeneretenas ___ $3,214.00

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule Joo... eee cece teeccesneeeceeaeeneceseeecssassecsenaeeteseasasseeeensaetness ___ $3,156.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 15 of 63

Debtor 1 JUSTIN M BOYLE
Debtor 2 THERESA BOYLE Case number (if known)

 

ee Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

(1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

MI Yes

7. What kind of debt do you have?

f¥1 Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
(1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from
Officiat Form 122A-1 Line 11; OR, Form 122B Line 11: OR, Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

$4,223.00

 

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations. (Copy line 6a.) $0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $0.00
Sc. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $0.00
9d. Student loans. (Copy line 6f.) $0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $0.00
priority claims. (Copy line 6g.)
Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $0.00
9g. Total. Add lines 9a through 9f. $0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 16 of 63

Fill in this information to identify your case and this filing:

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name

Debtor 2 THERESA BOYLE
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

ties caer [J Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

No. Go'to Part 2.
[J Yes. Where is the property?

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any
entries for pages you have attached for Part 1. Write that number here. > $0.00

TERE Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

[] No

wi Yes
3.1. Who has an interest in the property? Do not deduct secured claims or exemptions. Put the
Make: GMC Check one. amount of any secured claims on Schedule D:
Model: Yukon st” (J Debtor 1 only Creditors Who Have Claims Secured by Property.
Year. 2005 [[} Debtor 2 only Current value of the Current value of the

ce Debtor 1 and Debtor 2 only entire property? portion you own?

Approximate mileage: 141,000 [] Atleast one of the debtors and another $4,565.00 $4,565.00
Other information:
2005 GMC Yukon (approx. 141,000 Check if this is community property
miles) (see instructions)

Official Form 1064/B Schedule A/8: Property page 1
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 17 of 63

Debtor 1 JUSTIN M BOYLE

Debtor2 THERESA BOYLE Case number (if known)

 

Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

fy] No
| Yes

 

Add the dollar value of the portion you own for all of your entries from Part 2, including any
entries for pages you have attached for Part 2. Write that number here > $4,565.00

 

 

 

 

Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items?

10.

11.

12.

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware
No

CO Yes. Describe....,

 

 

 

 

Electronics
Examples: Televisions and radios: audio, video, stereo, and digital equipment; computers, printers, scanners;
music collections; electronic devices inclucing cell phones, cameras, media players, games

fy No
oO Yes. Describe.....

 

 

 

 

Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

No
oO Yes. Describe.....

 

 

 

 

Equipment fer sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
canoes and kayaks; carpentry tools; musical instruments

 

 

 

 

 

 

 

 

 

 

 

 

fy] No

(0 Yes. Describe...

Firearms

Examples. Pistols, rifles, shotguns, ammunition, and related equipment

fy No

1 Yes. Describe...

Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

7 No

OO Yes. Desoribe.....

Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jeweiry, watches, gems,
gold, silver

No

 

( Yes. Describe.....

 

 

 

Official Form 106A4/B Schedule A/B: Property page 2

 
 

 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 18 of 63

Debtor 1 JUSTIN M BOYLE

Debter2 THERESA BOYLE Case number (if known)

43.

44.

15.

Add the dollar value of all of your entries from Part 3, including any entries for pages you have

 

Non-farm animals
Examples: Dogs, cats, birds, horses

fy No

o Yes. Describe.....

 

 

 

 

Any other personal and household items you did not already list, including any health aids you

did not list

No
[] Yes. Give specific
information.............

 

 

 

 

 

 

 

attached for Part 3. Write the number here.............. > $0.00

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

16.

17.

18.

19.

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Cash

Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your
petition

No

Oo OS eee ene peccecceeeeeeecsee ese peneeceaeees ee eededeneeesdecceescneeeendsacsesaeenenesaesseecseeessusesaeserenenssnseaes CASK oe eee

Deposits of money

Examples: Checking, savings, or other financial accounts: certificates of deposit; shares in credit unions,
brokerage houses, and other similar institutions. If you have multiple accounts with the same
institution, list each.

— No
FA YES... ee Institution name:
17.1. Checking account: Checking account $9.00

 

Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

RI No

oO VOS oo. Institution or issuer name:

Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
an interest in an LLC, partnership, and joint venture
No
Yes. Give specific
information about
ThEM...... ecco Name of entity: % of ownership:

Official Form 106A/B Schedule A/B: Property page 3
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 19 of 63

Debtor1 JUSTIN M BOYLE

Debtor2 THERESA BOYLE _ Case number (if known)

20.

24.

22.

23.

24.

25.

26.

27.

 

Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

MI No
(I Yes. Give specific
information about
HhEM...... eee Issuer name:

Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
profit-sharing plans

f¥1 No
CO Yes. List each
account separately. Type of account: Institution name:

Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

oO No
Ww VES... cceceecttetrreees Institution name or individual:
Security deposit on rental unit’ Security deposit on rental unit $800.00

Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)

FI No

oO YOS. occ Issuer name and description:

Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

fy No

[I] YOS. oes institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)

Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or

powers exercisable for your benefit

fy No

DO Yes. Give specific
information about them

 

 

 

 

Patents, copyrights, trademarks, trade secrets, and other intellectual property;
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
No
Yes. Give specific
information about them

 

 

 

 

Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

No

CO Yes. Give specific
information about them

 

 

 

 

Money or property owed to you? Current value of the

28.

portion you own?
Do not deduct secured
claims or exemptions.

Tax refunds owed to you

 

C No

Yes. Give specific information | Federal: 2019 TAX REFUND. Amt: $2,000.00 Federal: $2,000.00
about them, including whether
you already filed the returns State: $0.00
and the tax years........0...0... Local: $0.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

   

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 20 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

 

No

Cd Yes. Give specific information Alimony:
Maintenance: ee
Support:

Divorce settlement:

 

 

Property settlement:

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
compensation, Social Security benefits; unpaid loans you made to someone else

fy No

( Yes. Give specific information

 

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; heaith savings account (HSA); credit, homeowner's, or renter's insurance

No
Oo Yes. Name the insurance

company of each policy
and list its vaiue................ Company name: Beneficiary: Surrender or refund value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
entitled to receive property because someone has died

7 No

OO Yes. Give specific information

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
No
Cc) Yes. Describe each claim........

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
rights to set off claims
No
[i Yes. Describe each claim........

 

 

35. Any financial assets you did not already list

[Ne

ff Yes. Give specific information | Wages

 

$3,167.00

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
attached for Part 4. Write that number here > $5,976.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

No. Go to Part 6.
(] Yes. Go to line 38.

Official Form 106A/B Schedule A/B: Property page 5
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 21 of 63

Debtor1 JUSTIN M BOYLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 THERESA BOYLE Case number (if known)
Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
38. Accounts receivable or commissions you already earned
MI No
CI Yes. Describe..
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
desks, chairs, electronic devices
No
CL] Yes. Describe.
40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
No
(C0 Yes. Describe..
41. Inventory
wi No
(0 Yes. Describe..
42. Interests in partnerships or joint ventures
No
{(] Yes. Describe..... Name of entity: % of ownership:
43. Customer lists, mailing lists, or other compilations
No
(1 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
( Ne
Cl Yes. Describe...
44, Any business-related property you did not already list
I No
(i Yes. Give specific information.
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have $0.00
> -

attached for Part 5. Write that number here

 

Pp
a: you own or have an interest in farmland, list it in Part 1.

46,

Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

7 Neo. Go to Part 7.
| Yes. Go to line 47.

Official Form 106A/B Schedule A/B: Property

 

 

Fliacee Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

page 6

 

 

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 22 of 63

Debtor 1 JUSTIN M BOYLE

Debtor2 THERESA BOYLE Case number (if known)

47,

48.
49.
50.
51.

52.

Describe All Property You Own or Have an Interest in That You Did Not List Above

§3.

54.

Farm animals
Examples: Livestock, poultry, farm-raised fish

f No

 

 

oO Yes...

 

 

 

Crops—either growing or harvested

ft No

 

Oo Yes. Give specific
information................

 

 

 

Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

fy No

 

oO Yes....

 

 

 

Farm and fishing supplies, chemicais, and feed

fy No

 

oO Yes...

 

 

Any farm- and commercial fishing-related property you did not already list

ff No

 

oO Yes. Give specific
information......,.........

 

 

 

Add the dollar value of all of your entries from Part 6, including any entries for pages you have
attached for Part 6. Write that number here

Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

No
C1 Yes. Give specific information.

Add the dollar value of all of your entries from Part 7. Write that number here

Official Form 106A/B Schedule A/B: Property

>

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

 

 

 

$0.00

 

 

 

 

$0.00

 

 

page 7
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 23 of 63

Dedtor1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE

Case number (if known)

 

"Flaca List the Totals of Each Part of this Form

55.

56.

57.

58.

59,

60.

61.

62.

63.

Part 1: Total real estate, line 2

Part 2: Total vehicles, line 5

$4,565.00

Part 3: Total personal and household items, line 15 $0.00

Part 4: Total financial assets, line 36

$5,976.00

Part 5: Total business-related property, line 45 $0.00
Part 6: Total farm- and fishing-related property, line 52 $0.00
Part 7: Total other property not listed, line 54 + $0.00

Total personal property. Add lines 56 through 61

 

Copy personal
we eteneeeetenaeees $1 0,541 .00 property total =>

 

 

 

Total of all property on Schedule A/B. Add line 55 + lim@ 62.000... eee cceecescseereeeeteneseeeneseneseasserenensentereasansees

Official Form 106A/B

Schedule A/S: Property

$0.00

+ $10,541.00

 

$10,541.00

 

 

 

page 8
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 24 of 63

Fill in this information to identify your case:

 

 

 

 

 

Debtor 4 JUSTIN M BOYLE
First Name Middle Name Last Name
Debtor 2 THERESA BOYLE
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: DISTRICT OF NEVADA ( Check if this is an
Case number amended filing
(if Known)
Officiai Form 106C
Schedule C: The Property You Claim as Exempt 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Cfficial Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

fy] You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
( You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim
own

Copy the value from Check only one box for

 

 

 

Schedule A/B each exemption

Brief description: $4,565.00 Vv $0.00 Nev. Rev. Stat. § 21.090(1)(f), (p)
2005 GMC Yukon (approx. 141,000 miles} [ 100% of fair market
Line from Schedule AB: 3.1 value, up to any

applicable statutory

limit
Brief description: $800.00 $800.00 Nev. Rev. Stat. § 21.090(1)(n)
Security deposit on rental unit ( 100% of fair market
Line from Schedule AB: 22 value, up to any

applicable statutory

lirnit

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No

(1 ‘Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1

 

 
 

Case 20-50220-bib

Debtor 1 JUSTIN M BOYLE
Debter2 THERESA BOYLE

Additional Page

Doc 1 Entered 02/26/20 10:12:04 Page 25 of 63

Case number (if known)

 

 

 

 

 

Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim

own

Copy the value from Check only one box for

Schedule A/B each exemption
Brief description: $2,000.00 $2,000.00 Nev. Rev. Stat. § 21.090(1)(z)
2019 TAX REFUND () 100% of fair market
Line from Schedule A/B: 28 value, up to any

eo applicable statutory
limit

Brief description: $3,167.00 vi $3,167.00 Nev. Rev. Stat. § 21.090(1}(g)
Wages [J 100% of fair market
Line from Schedule AYB: — 35 value, up to any

applicable statutory
lirnit

 

Official Form 106C

Schedule C: The Property You Claim as Exempt page 2
 

 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 26 of 63

Fill in this information to identify your case:

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name

Debtor 2 THERESA BOYLE
(Spouse, if filing} First Name Middle Narne Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number 1 Check if this is an
(if known) amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).

 

1. Doany creditors have claims secured by your property?

[— No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
f¥] Yes. Fillin all of the information below.

| part1: [ie All Secured Claims

2. List all secured claims. if a creditor has more than one secured
claim, list the creditor separately for each claim. If more than one
creditor has a particular claim, list the other creditors in Part 2. As
much as possible, list the claims in alphabetical order according to the
creditor's name.

 

 

 

 

[23 | Describe the property that
secures the claim: $6,457.00 $4,565.00 $1,892.00
Reliant Financial 2005 GMC Yukon (approx.
2575 W. Woodland Dr 141,000 miles)
Number Street

 

As of the date you file, the claim is: Check all that apply.
CD Contingent

 

 

Anaheim CA 92801-2608 CJ Unliquidated
City State ZIP Code oOo Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.

CO Debtor 1 only

( Debtor 2 only

f¥] Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

vw An agreement you made (such as mortgage or secured car loan)
oO Statutory lien (such as tax lien, mechanic's lien)
[I] Judgment lien from a lawsuit
1 Other (including a right to offset)
Check if this claim relates Car Loan
to a community debt

Date debt was incurred 2019 Last 4 digits of account number

 

Add the dollar value of your entries in Column A on this page. Write
that number here: $6,457.00

 

 

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here: : $6,457.00

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 27 of 63

Fill in this information to identify your case:

 

 

 

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name

Debtor 2 THERESA BOYLE

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

(if known) (1 Check if this is an

amended filing

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts

on Schedule A/B: Property (Official Form 106A/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.
Oo Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and
show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.

Last 4 digits of account number

Prionty Creditors Name — oe
When was the debt incurred?

 

 

 

2.1

 

 

 

 

 

Number Street

As of the date you file, the claim is: Check all that apply.
Contingent
DD Uniiquidated

 

 

 

 

City State ZIP Code
Who incurred the debt? Check one.
Debtor 1 only
([] Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another
[J Check if this claim is for a community debt
Is the claim subject to offset?
No

| Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

(J Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government
[.] Claims for death or personal injury while you were
intoxicated
() Other. Specify

page 1
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 28 of 63

Debtor 1
‘Debtor 2

JUSTIN M BOYLE
THERESA BOYLE

Case number (if known)

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
(O No. You have nothing to report in this part. Submit this form to the court with your other schedules.

wv Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
if a creditor has more than one nonpriority unsecured claim, jist the creditor separately for each claim. For each claim listed, identify what
type of claim it is. Do not list claims already included in Part 1. {f more than one creditor holds a particular claim, list the other creditors in
Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

41
Ad Astra Recovery
Nonpriority Creditors Name
7330 W 33rd StN
Number Street
Ste 118
Wichita KS _ 67205
City State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

[ Debtor 2 only
Debtor 1 and Debtor 2 only

oO At least one of the debtors and another

Check if this claim is for a community debt

Is the claim subject to offset?
No
oO Yes

4.2

 

 

 

 

Ad Astra Recovery
Nonprionty Creditors Name
7330 W 33rd St\N
Number Street

Ste 118

 

Wichita KS__-67205
City State ‘ZIP Code

Who incurred the debt? Check one.
Debtor 1 only
(I) Debtor 2 only
Debtor 1 and Debtor 2 only
oO At least one of the debtors and another
7] Check if this claim is for a community debt

Is the claim subject to offset?
No
OO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

$1,124.39

Last4 digits ofaccountnumber
When was the debtincurred? 2019

As of the date you file, the claim is: Check all that apply.

(J Contingent
[J Uniiquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
[J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pensidn or profit-sharing plans, and other similar debts
Other. Specify
Collecting for -Rapid Cash

$809.00
Last 4 digits ofaccountnumber ui mn t $s
When was the debtincurred? 2018
As of the date you file, the claim is: Check all that apply.

Ci Contingent
GQ Unliquidated
Ci Disputed

Type of NONPRIORITY unsecured claim:
( Student loans
(] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Collecting for -Rapid Cash

page 2

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 29 of 63

Debtor 1 JUSTIN M BOYLE
Debtor 2 THERESA BOYLE Case number (if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them sequentially from the P|
previous page.
43 $9,358.00
Bill Pearce Last 4 digits ofaccountnumber E E K §
Nonpriority Creditors Name :
2620 Kietzke Lane When was the debtincurred? 2016
Number Street As of the date you file, the claim is: Check all that apply.
(3 Contingent

Unliquidated

Disputed
Reno NV 89502 Oo
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
Debtor 1 only

( Debtor 2 only

fe] Debtor 1 and Debtor 2 only

Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

[[] At least one of the debtors and another fa] Other. Spe city
[7] Check if this claim is for a community debt Repoed Vehicle
Is the claim subject to offset?
No
OO Yes
44 $0.00
Budget Services Last 4 digits of account number _
1847 8 Virgin a StH4 When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
(1 Contingent
Unliquidated
Reno NV 89502 CJ Disputed
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only

[ At least one of the debtors and another

oO Student loans
[[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing pians, and other similar debts
fy] Other. Specify
Check if this claim is for a community debt Notice Only
Is the claim subject to offset?

fa No
C Yes

45 $327.00
CBE Group Last 4 digits ofaccountnumber 39 5 2 5

Nonpnority Creditors Name .
4140 Kimball Ave When was the debt incurred? 2019

Number Street As of the date you file, the claim is: Check all that apply.
C1 Contingent

oO Unliquidated

oO Disputed

 

 

 

 

 

 

Waterloo 1A 50701
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans
OSes only Obligations arising out of a separation agreement or divorce
[] Debtor 2 only that you did not report as priority claims
Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts

LD Atleast one of the debtors and another Other. Specify

Check if this claim is for a community debt Collecting for -Ashford University
Is the claim subject to offset?

fy No

Ci Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 30 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 FHERESA BOYLE Case number {if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

 

 

 

 

 

46 $994.00
CMRE Financial Last 4 digits of accountnumber 9 0 S M_
Nonpnonty Creditors Name : 7
3075 E Imperial Hwy When was the debt incurred 2019
Number Street As of the date you file, the claim is: Check all that apply.
#200 C1 Contingent
oO Unliquidated
oO Disputed
Brea CA 92821
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
Debtor 1 only

[] Debtor 2 only

Debtor 1 and Debtor 2 only

Student loans

(7) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

LD Atleast one of the debtors and another Fy Other. Specify
7] Check if this claim is for a community debt Collecting for -St. Mary's Med Center
Is the claim subject to offset?
YI No
oO Yes
47 $320.00
Collection Bureau of America Last4 digits ofaccountnumber
25964 Eden La nding Rd When was the debt incurred? 20417
Number Street As of the date you file, the claim is: Check all that apply.
ist Floor C1 Contingent
(0 Vniiquidated
i Disputed
Hayward CA 94545
City Sate = ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
CO Debtor 1 only

( Debtor 2 only

Debtor 1 and Debtor 2 only

Student Joans

oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

[1] Debts to pension or profit-sharing pians, and other similar debts

 

 

 

 

 

 

[J Atleast one of the debtors and another fy Other. Spe cify
J Check if this claim is for a community debt Collecting for -DS Services of America
is the claim subject to offset?
No
C Yes
48 Unknown
Collection Service of NV Last 4 digits ofaccountnumber 6 1 9 9
Nonpriority Creditors Name i
777 Forest St When was the debt incurred? 2019
Number Street As of the date you file, the claim is: Check all that apply.

0 Contingent
(C) Unliquidated

oO Disputed

 

 

Reno NV _89509
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one. [J Student loans

O Dees ony Obligations arising out of a separation agreement or divorce
[1] Debtor 2 only that you did not report as priority claims

Debtor 1 and Debtor 2 oniy Debts to : 5 oo
pension or profit-sharing plans, and other similar debts
LJ Atleast one of the debtors and another Other. Specify

Check if this claim is for a community debt Judgement
Is the claim subject to offset?

No

OF Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 31 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

 

 

49 $708.00
Collection Service of NV Last 4 digits of accountnumber 0 2 0 4°
Nonpniority Creditors Name he debt i red?
777 Forest St When was the debt incur 2046
Number Street As of the date you file, the claim is: Check all that apply.

(J Contingent
oO Untiquidated

(C0 Disputed

 

 

Reno NV 89509
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans
Debtor 1 only [1] Obligations arising out of a separation agreement or divorce
(0 Debtor 2 only that you did not report as priority claims
Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

LJ Atleast one of the debtors and another FA Other. Specify
Check if this claim is for a community debt Collecting for Paycheck Advance Longley
Is the claim subject to offset?
fy] No
oO Yes
4.10 $633.00
Credit One Bank Last 4 digits of accountnumber 4 7 9 6
PO Bor 98872. Name When was the debt incurred? 2016
Number Street As of the date you file, the claim is: Check all that apply.

 

C1 Contingent
oO Unliquidated
oO Disputed

 

Las Vegas NV 89193

City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one. Student loans

LJ Debtor 1 only [C] Obligations arising out of a separation agreement or divorce
Debtor 2 only that you did not report as priority claims

fy] Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

(7 At least one of the debtors and another fa Other. Specify
Check if this claim is for a community debt Credit Card
Is the claim subject to offset?
fy No
J Yes
4.11 $532.00
Diversified Consultants Last 4 digits ofaccountnumber 1 2 8 8
Nonpriority Creditors Name i
10550 Deerwood Park Blvd When was thedebtincurred? 2019 —_>
Number Street As of the date you file, the claim is: Check all that apply.
Ste 309 01 Contingent
oO Unliquidated
CO Disputed
Jacksonville FL. 32256
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
( Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
CO Atleast one of the debtors and another

Student loans
[_] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Check if this claim is for a community debt Collecting for -
Is the claim subject to offset?
No

Oo Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 5

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 32 of 63

Debtor 1 JUSTIN M BOYLE
Debtor 2 THERESA BOYLE Case number {if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the ae
previous page.

 

 

 

 

 

 

412 $2,932.00
Enhanced Recovery Last 4 digits of accountnumber 6 3 4 OQ
Nonprionty Creditors Name
8014 Bayberry Rd When was the debt incurred? 2049
Number Street As of the date you file, the claim is: Check all that apply.

C1 Contingent
Oo Unliquidated
oO Disputed

 

 

Jacksonville FL 32256
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans
[] Debtor 1 only Obligations arising out of a separation agreement or divorce
Debtor 2 only that you did not report as priority claims
Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

[I Atleast one of the debtors and another Fy] Other. Specify
Check if this claim is for a community debt Collecting for -
Is the claim subject to offset?
No
OO Yes
4.13 Unknown
Fingerhut Last 4 digits ofaccountnumber 4 4 8 0
6280 Re dgerwood R d When was the debt incurred? 2017
Number Street As of the date you file, the claim is: Check all that apply.
(J Centingent
[J Untiquidated
((] Disputed
St. Cloud MN 56303
Cty State = ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.

Debtor 1 only Student loans

Obligations arising out of a separation agreement or divorce

OLee On vsebtor 2 onl that you did not report as priority claims
IF] At least one of the viebtore an d another Debts to pension or profit-sharing plans, and other similar debts
v1 Other. Specify
PI Check if this claim is for a community debt Credit Card
Is the claim subject to offset?
No
Oo Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 6

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 33 of 63

Debtor 1 JUSTIN M BOYLE
Debtor 2 THERESA BOYLE Case number (if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

 

 

 

 

 

4.14 $7,856.26
Guild, Gallager & Fuller, LTD Last 4 digits ofaccountnumber 0 7 O 2
Nonprionty Creditors Name .
100 W. Liberty St When was the debtincurred? 2019
Number Street As of the date you file, the claim is: Check ail that apply.
Ste 800 (1 Contingent
[ Unliquidated
Oo Disputed
Reno NV 89505
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
L] Pebtor 1 only

Student loans
Obligations arising out of a separation agreement or divorce
[J Debtor 2 only that you did not report as priority claims

ae 1 and peer een d h Debts to pension or profit-sharing plans, and other similar debts
(J At least one of the de’ tors and another a Other. Specify

fy] Check if this claim is for a community debt Execution

Is the claim subject to offset?
No

OO Yes

Re; AJAX Financial

 

4.15 $617.00
Indigo Celtic Bank Last 4 digits of account number

Nonpniority Creditors Name ; —_—
PO Box 4499 When was the debt incurred? 2018

Number Street As of the date you file, the claim is: Check all that apply.
CO Contingent

| Unliquidated

C1 Disputed

 

 

 

 

 

 

Beaverton OR _ 97076

City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one. oO Student loans

oO rere ony [L] Obligations arising out of a separation agreement or divorce
C] Debtor 2 only that you did not report as priority claims

Debtor 1 and Debtor 2 only [1] Debts to : . _
pension or profit-sharing plans, and other similar debts
[J At least one of the debtors and another Other. Specify

Check if this claim is for a community debt Credit Card
Is the claim subject to offset?

No

OO Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 7

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 34 of 63

Debtor? JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the ad
previous page.

 

 

 

 

 

 

4.16 $0.00
IRS Last 4 digits of account number ee
Nonpnority Creditor's Name .
PO Box 24017,Stop 76101 When was the debtincurred? 0
Number Street As of the date you file, the claim is: Check all that apply.

0 Contingent
Oo Unliquidated

oO Disputed

 

 

Fresno CA 93779

City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [] Student toans

Debtor 1 only Obligations arising out of a separation agreement or divorce

 

 

 

 

 

 

 

 

 

Debtor 2 only that you did not report as priority claims
Debtor 1 and Debtor 2 only oO Debts to pension or vrofitsharing plans, and other similar debts
[j Atleast one of the debtors and another FA Other. Spe city
Check if this claim is for a community debt Taxes
Is the claim subject to offset?
No
CO Yes
4.17 $0.00
Justin & Theresa Boyle Last 4 digits of account number Le
hadi De eee ee Dr When was the debt incurrad?
Number Street As of the date you file, the claim is: Check all that apply.
[J] Contingent
LO Unliquidated
| Disputed
Sparks NV 89436
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
Debtor 7 only
Debtor 2 only
Debtor 1 and Debtor 2 only

[J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

 

 

 

 

 

 

[] Debts to pension or profit-sharing plans, and other similar debts

[] At least one of the debtors and another fa Other. Specify
Check if this claim is for a community debt Notice Only
is the claim subject to offset?
No
Oo Yes

4.18 $9,136.00
Lithia/So Cascades Financial Last4 digits ofaccountnumber
Nonpnortty Creditors Name When was the debt incurred? 2018
Number Street As of the date you file, the claim is: Check all that apply.

(1 Contingent
(CO Unliquidated

oO Disputed

 

 

 

City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans

Dee 5 on Obligations arising out of a separation agreement or divorce
Y that you did not report as priority claims

Debtor 1 and Debtor 2 only Debts to : : . _
pension or profit-sharing plans, and other similar debts
[J Atleast one of the debtors and another Fy] Other. Specify

Check if this claim is for a community debt Repoed Vehicle
is the claim subject to offset?

No

OO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 8

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 35 of 63

Debtor1 JUSTIN M BOYLE
Debtor2. THERESA BOYLE Case number (if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

 

 

4.19 $155.00
LVNV Funding Last 4 digits of account number ee
Nonpriority Creditors Name
625 Pilot Rd Ste 2/3 When was the debtincurred? 2019
Number Street As of the date you file, the claim is: Check all that apply.

0 Contingent
oO Unliquidated
( Disputed

 

 

Las Vegas NV 89119
City State = ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans
Debtor 1 only ["] Obligations arising out of a separation agreement or divorce
( Debtor 2 only that you did not report as priority claims
Debtor 1 and Debtor 2 only [1] Debts to pension or profit-sharing pians, and other similar debts

 

 

 

 

 

 

Ol At least one of the debtors and another Other. Specify
Check if this claim is for a community debt Collecting for -
Is the claim subject to offset?
No
oO Yes
4.20 $150.00
Northern NV Med Center Last 4 digits of accountnumber 6 0 1° 1°
Nonpriority Creditors Name :
PO Box 31001-0827 When was the debtincurred? 2019
Number Street As of the date you file, the claim is: Check all that apply.

 

[] Contingent
() Unliquidated

[] Disputed

 

Pasadena CA _ 91110-0827
City State = ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [ Student loans
Oe ; ony [LJ Obligations arising out of a separation agreement or divorce
[] Debtor 2 only that you did not report as priority claims

Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts
[J At least one of the debtors and another Other. Specify

 

 

 

 

 

 

 

 

 

 

Check if this claim is for a community debt Medical Services
Is the claim subject to offset?
fy] No
OO Yes
4.21 $0.00
NV Dept.of Taxation Last 4 digits of account number _
Nonpriority Creditor’s Name
555 E Washington Ave When was the debt Incurred?
Number Street As of the date you file, the claim is: Check all that apply.
C1 Contingent
oO Untiquidated
C0 Disputed
Las Vegas NV 89101
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
(Q Debtor 1 only

oO Debtor 2 only

Debtor 1 and Debtor 2 only

[) Student toans

Oo Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

| Debts to pension or profit-sharing plans, and other similar debts

(J Atleast one of the debtors and another fF] Other. Specify
Check if this claim is for a community debt Notice Only
Is the claim subject to offset?

fv] No

Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 9

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 36 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

| Part 2: gat NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

 

 

Pacific Medical Last 4 digits ofaccountnumber 3 0 3 4
Nonpniority Creditors Name .

PO Box 149 When was the debtincurred? 2019

Number Street As of the date you file, the claim is: Check all that apply.

C1 Contingent
[I] Unliquidated

OD Disputed

 

 

Tracy CA 95378
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. (] Student loans
Debtor 1 only [1] Obligations arising out of a separation agreement or divorce
[I] Debtor 2 only that you did not report as priority claims
Debtor 1 and Debtor 2 only [J Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

[J Atleast one of the debtors and another Fy] Other. Specify
Check if this claim is for a community debt Medical Services
Is the claim subject to offset?
No
[] Yes
4.23 $158.00
Radiology Consultants Last 4 digits ofaccountnumber 4 1 1 9
Nonpriority Creditor’s Name TT
PO Box 3177 When was the debt incurred? 2019
Number Street As of the date you file, the claim is: Check all that apply.

(1 Contingent
(J Unliquidated

C1 Disputed

 

 

Indianopolis IN 46206-3177

City Stats ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one. [J Student loans

[1] Debtor 1 only ( Obligations arising out of a separation agreement or divorce

[1] Debtor 2 only that you did not report as priority claims

Debtor 1 and Debtor 2 only [1] Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

[1] At least one of the debtors and another a Other. Specify

Check if this claim is for a community debt Medical Services

Is the claim subject to offset?

No

C] Yes

4.24 $1,797.00

Reno Emergency Physicians Last 4 digits ofaccountnumber 1 5 8 4

Nonpriority Creditors Name . TO

PO Box 95728 When was the debtincurred? 2019

Number Street As of the date you file, the claim is: Check all that apply.
(0 Contingent
oO Unliquidated

5 (0 Disputed
Oklahoma City OK 73143-5728
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
[) Debtor 1 only
Debtor 2 only

Student loans
(CO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

fy] Debtor 1 and Debtor 2 only Debts to : : .
pension or profit-sharing plans, and other similar debts
[] At least one of the debtors and another fi Other. Specify

Check if this claim is for a community debt Medical Services

Is the claim subject to offset?
f7 No

oO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 10

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 37 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the pd
previous page.

 

 

 

 

 

 

4.25 $4,256.00
Santander Consumer Last 4 digits ofaccountnumber 1 0 0 0
Nonpnonty Creditors Name :
PO Box 961245 When was the debtincurred? 2015
Number Street As of the date you file, the claim is: Check all that apply.

([) Contingent
(Q Unliquidated
oO Disputed

 

 

Ft Worth TX 76761

City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans

[] Debtor 1 only [] Obligations arising out of a separation agreement or divorce

[] Debtor 2 only that you did not report as priority claims

Debtor 1 and Debtor 2 only Debts to pension or profit- : oo
profit-sharing plans, and other similar debts
CO Atleast one of the debtors and another Other. Specity

 

 

 

 

 

 

 

 

 

Check if this claim is for a community debt Repoed Vehicle
Is the claim subject to offset?
No
OO Yes
4.26 $5,800.00
St. Mary's Med Group Last 4 digits ofaccountnumber 4 3 3 7)
ae aes Name When was the debt incurred? 2019
Number Street As of the date you file, the claim is: Check all that apply.
1801 W. Olympic Blvd oO Contingent
 Unliquidated
(1) Disputed
Pasadena CA _ 91199-1463
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
C1] Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
( Atleast one of the debtors and another

Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Check if this claim is for a community debt Medical Services

Is the claim subject to offset?
No
(1 Yes

4.27 $0.00
US Trustee Last 4 digits of account number

Nonpriority Creditors Name :
300 Booth Street When was the debt incurred?

Number Street As of the date you file, the claim is: Check all that apply.
[J Contingent

oO Unliquidated

oO Disputed

 

 

 

 

 

 

 

Reno NV 89502

City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one. LU] Student loans

O Oops only [J Obligations arising out of a separation agreement or divorce
ebtor < only that you did not report as priority claims

Debtor 1 and Debtor 2 only . : : _
oO Debts to pension or profit-sharing plans, and other similar debts
CO At least one of the debtors and another I] Other. Specify

Check if this claim is for a community debt Notice Only

Is the claim subject to offset?
No
OJ Yes

 

Official Form 106E/F Schedule EJF: Creditors Who Have Unsecured Claims page 11

 
 

 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 38 of 63

Debtor! JUSTIN M BOYLE

Debtor2 THERESA BOYLE

Add the Amounts for Each Type of Unsecured Claim

Case number (if known}

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

Total claims 6a.

from Part 1

6b.

6c.

6d.

6e.

Total claims 6f.
from Part 2

6g.

6h.

6i.

Gj.

Official Form 106E/F

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

Other. Add all other nonpriority unsecured claims. Write that amount here.

Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6d.

6f.

6g.

6h.

Gi.

6).

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$0.00
$0.00
$0.00

$0.00

 

 

$0.00

 

 

Total claim

$0.00

$0.00
$0.00

$47,722.29

 

 

$47,722.29

 

 

page 12
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 39 of 63

Debdtor 1 JUSTIN M BOYLE

Debtor2 THERESA BOYLE

Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

 

6. Total the amounts of certain types of unsecured claims. This information Is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

Total claims 6a.

from Part 1

6b.

6c.

6d.

6e.

Total claims 6f.
from Part 2

6g.

6h.

Gi.

6j.

Official Form 106E/F

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

Other. Add all other nonpriority unsecured claims. Write that amount here.

Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6f.

6h.

Gi.

6j.

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
$0.00

$0.00

$0.00

+ $0.00

 

$0.00

 

 

 

Total claim
$0.00

$0.00

$0.00

+ $48,049.05

 

$48,049.05

 

 

 

page 12
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 40 of 63

Fill in this information to identify your case:

 

 

 

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name

Debtor 2 THERESA BOYLE

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

coer C] Check if this is an
amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15
0

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct Information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additionat pages, write your name and case number (if known).

1. Doyou have any executory contracts or unexpired leases?

fy] No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(C1 Yes. Filtin aii of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
executory contracts and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 41 of 63

Fill in this information to identify your case:

Debtor 1 JUSTIN M BOYLE
First Name Middie Name Last Name

Debtor 2 THERESA BOYLE
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number (0 Check if this is an
amended filing

{if known)

 

 

Official Form 106H
Schedule H: Your Codebtors

rrr
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If

two married people are filing together, both are equally responsible for supplying correct information. If more space is

needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this

page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

1. Doyou have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No
oO Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories

include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
[EF No. Go to line 3.
Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

C] No

vw Yes

12/15

In which community state or territory did you live? - Nevada Fill in the name and current address of that person.

THERESA BOYLE

Name of your spouse, former spouse, or legal equivalent
5441 DESERT PEACH DR

Number Street

 

SPARKS NV 89436
City State ZIP Code

In Cotumn 4, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use

Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

Official Form 106H Schedule H: Your Codebtors

page 1
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 42 of 63

Fill in this information to identify your case:

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name Check if this is:

Debtor2 THERESA BOYLE [] Anamended filing
(Spouse, if filing) First Name Middle Name Last Name

C] Asupplement showing postpetition
chapter 13 income as of the following date:

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number
(if known) MM/DD/YYVY

Official Form 106I
Schedule |: Your Income 12/15

 

Be as complete and accurate as possibie. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

Describe Employment

41. Fillin your employment

 

 

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one
job, attach a separate page 4 Employment status HM Employed I Employed
with information about ([] Not employed (] Not employed
additional employers.

pow Occupation Finisher Personal Shopper
Include part-time, seasonal,
or self-employed work. Employer's name Fort Dearborn Walmart
Occupation may include Employer's address
student or homemaker, if it Number Street Number Street
applies.

City State Zip Code City State Zip Code

How long employed there?

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $C in the space. Include your
non-filing spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

 

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all 2. $2,426.00 $1,797.00
payroll deductions). If not paid monthly, calculate what the monthly wage
would be.
3. Estimate and list monthly overtime pay. 3. + $0.00 $0.00
4. Calculate gross income. Add line 2 + line 3. 4. $2,426.00 $1,797.00

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 43 of 63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here > 4 $2,426.00 $1,797.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $193.00 $323.00
5b. Mandatory contributions for retirement plans 5b. $0.00 $0.00
5c. Voluntary contributions for retirement plans 5c. $0.00 $39.00
5d. Required repayments of retirement fund loans 5d. $0.00 $0.00
5e. Insurance 5e. $454.00 $0.00
5f. Domestic support obligations 5f. $0.00 $0.00
5g. Union dues 5g. $0.00 $0.00
Sh. Other deductions.
Specify: 5h.+ $0.00 $0.00
6. Add the payroll deductions. Add lines 5a+ 5b+5c¢+5d+5e+5f+ 6. $647.00 $362.00
5g + 5h.
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $1,779.00 $1,435.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a 8a. $0.00 $0.00
business, profession, or farm
Attach a statement for each property and business showing
gross receipts, ordinary and necessary business expenses, and
the total monthly net income.
8b. Interest and dividends 8b. $0.00 $0.00
8c. Family support payments that you, a non-filing spouse, or a 8c. $0.00 $0.00
dependent regularly receive
Include alimony, spousal support, child support, maintenance,
divorce settlement, and property settlement.
8d. Unemployment compensation 8d. $0.00 $0.00
$e. Social Security 8e. $0.00 $0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) or any non-
cash assistance that you receive, such as food stamps
(benefits under the Supplemental Nutrition Assistance Program)
or housing subsidies.
Specify: 8f. $0.00 $0.00
8g. Pension or retirement income &g. $0.00 $0.00
8h. Other monthly income.
Specify: 8h. + $0.00 $0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf + 8g+Bh. 9. $0.00 $0.00
10. Calculate monthly income. Add line 7 + line 9. 10. $1,779.00 |+ $1,435.00 |= $3,214.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. :
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1. + $0.00
12. Add the amount in the last column of iine 10 to the amount in line 11. The result is the combined monthly 12. $3,214.00
income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
if it applies. Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
No. None.
(J Yes. Explain:

Official Form 1061

 

 

 

Schedule I: Your Income

page 2
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 44 of 63

Fill in this information to identify your case:

 

 

 

 

 

Check if this is:

Debtor 1 JUSTIN M BOYLE (J Anamended filing

First Name Middle Name Last Name (] A supplement showing postpetition
Debtor 2 THERESA BOYLE chapter 13 expenses as of the
(Spouse, if filing) First Name Middle Name Last Name ollowing date:
United States Bankruptcy Court for the: DISTRICT OF NEVADA MM/DDIYYYY
Case number
(if known)

 

Official Form 106J

Schedule J: Your Expenses 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.

Describe Your Household

1. Is this a joint case?

[CD No. Goto line 2.
Yes. Does Debtor 2 live in a separate household?

fy] No
CL Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? OJ No

I Yes. Fill out this information Dependent's relationship to Dependent's Does dependent

 

 

 

 

 

 

Do not list Debtor 1 and for each dependent..............0... Debtor 1 or Debtor 2 age live with you?
Debtor 2. 1 No
stepson 12 RI Yes
Do not state the dependents’
1 No
names.
Ol Yes
O No
C1 Yes
1 No
Ol Yes
O No
O Yes
3. Do your expenses include No
expenses of people other than O Yes

yourself and your dependents?

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. 4. $1,850.00

Include first mortgage payments and any rent for the ground or lot.
if not included in line 4:

4a. Real estate taxes 4a.
4b. Property, homeowners, or renter's insurance 4b.
4c. Home maintenance, repair, and upkeep expenses 4c. 50.00
4d. Homeowner's association or condominium dues 4d.

Official Form 106J Schedule J: Your Expenses page 1

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 45 of 63

 

Your expenses

 

 

 

 

 

$125.00

 

$100.00

$400.00

$20.00
$25.00

 

$150.00

 

$157.00

 

$279.00

oe
le

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)
§. Additional mortgages payments for your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Intemet, satellite, and 6c.
cable services
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7.
8. Childcare and children's education costs 8.
9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses 11.
12. Transportation. Include gas, maintenance, bus or train 12.
fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, 13.
magazines, and books
14. Charitable contributions and religious donations 44.
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a.
15b. Health insurance 15b.
15c. Vehicle insurance 18¢.
15d. Other insurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in fines 4 or 20.
Specify: 16.
17. Installment or lease payments:
17a. Car payments for Vehicle 1 2005 GMC Yukon 17a,
17b. Car payments for Vehicle 2 17b.
17c. Other. Specify: 17c.
17d. Other. Specify: 17d.
18. Your payments of alimony, maintenance, and support that you did not report as 18.
deducted from your pay on line 5, Schedule |, Your Income (Official Form 106I).
19. Other payments you make to support others who do not live with you.
Specify: 19.

Official Form 106J

 

Schedule J: Your Expenses

page 2

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 46 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE

 

Case number (if known}

 

Sc

 

 

 

 

 

 

 

 

 

 

 

 

20. Other real property expenses not included in lines 4 or 5 of this form or on
Schedule 1: Your Income.
20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter's insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.
21. Other. Specify: 21.0 +}
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. $3,156.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, fram Official Form 106J-2. 22b.
22c. Add line 22a and 22b. The result is your monthly expenses. 22¢. $3,156.00
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |, 23a. $3,214.00
23b, Copy your monthly expenses from line 22c above. 23b. _ $3,156.00
23c. Subtract your monthly expenses from your monthly income.
The resuit is your monthly net income. 23c. | ____ C$ 58.00_
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
payment to increase or decrease because of a modification to the terms of your mortgage?
No.
C1 Yes.| &xplain here:
None.
Official Form 106J Schedule J: Your Expenses page 3
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 47 of 63

Fill in this information to identify your case:

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name

Debtor 2 THERESA BOYLE
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

cee umber (J Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,

concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
C] No

Yes. Name of person Budget Services Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Officia! Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are
true and correct.

 
      
   

    

JOSTIN M BO THERESA BOYLE, Debtor 2

Date 02/25/2020 Date 02/25/2020
MM / DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 1
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 48 of 63

Fill in this information to identify your case:

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name

Debtor 2 THERESA BOYLE
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

case rumen [J Check if this is an

amended fiting

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. Whatis your current marital status?
Married
(] Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

fF No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
(Community property states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
Washington, and Wisconsin.)

oO No
vi Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 49 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
{f you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

No
CD Yes. Fill in the details.

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties:
and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

fyi No

(CO Yes. Fill in the details.

List Certain Payments You Made Before You Filed for Bankruptcy
6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

( No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
| Neo. Go to line 7.

CO Yes. List beiow each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

f7I Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
fy] No. Go to line 7.

OO Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and alimony.
Also, do not include payments to an attorney for this bankruptcy case.

Official Form +07 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 50 of 63

Debtor 1 JUSTIN M BOYLE

Debtor2 THERESA BOYLE Case number (if known)

7.

 

Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
such as child support and alimony.

fa No

0 Yes. List all payments to an insider.

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
benefited an insider?

include payments on debts guaranteed or cosigned by an insider.

J No

CD Yes. List all payments that benefited an insider.

Identify Legal Actions, Repossessions, and Foreclosures

 

 

 

 

 

 

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.
[1] No
Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case
Collection Service of NV vs Judgement Reno Justice Court Pending
Theresa Weeks Court Name 4)
1S. Sierra St. oO On appeal
Number Street
Case number RJC2019-106199 oO Concluded
Reno NV 89501
City State ZIP Code
Case title Nature of the case Court or agency Status of the case
AjaxFinancial,LLe vs Theresa Execution Sparks Justice Court Pendin
Ann Weeks Court Name 4 g
1675 E Prater Way #175 oO On appeal
Number Street
Case number 19-SCV-0702 [] Concluded
Sparks NV 89434
City State ZIP Code
40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,

seized, or levied?
Check all that apply and fill in the details below.

No. Go to line 11.
0 Yes. Fill in the information below.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 51 of 63

Debdtor1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
amounts from your accounts or refuse to make a payment because you owed a debt?

No
oO Yes. Fill in the details.

42. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

vw No
Yes

List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

fy No

C1] Yes. Fillin the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
to any charity?

fa No

( Yes. Fillin the detaiis for each gift or contribution.

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
other disaster, or gambling?

fa No

oO Yes. Fill in the details.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

fy] No

oO Yes. Filt in the details.

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone who promised to help you deal with your creditors or to make payments to your creditors?

Do not include any payment or transfer that you listed on line 16.

fy No

Oo Yes. Fill in the details.

Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 4

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 52 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
property transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

71 No

oO Yes. Fill in the details.

49. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which
you are a beneficiary? (These are often called asset-protection devices.)

a No
oO Yes. Fill in the details.

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20, Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
benefit, closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit, shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

No
| Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
for securities, cash, or other valuables?

No
(] Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C1 Yes. Fill in the details.

identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

No
(CO Yes. Filt in the details.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 53 of 63

Debtor’ JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

 

Flmtme Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

™ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
law?

FI No

oO Yes. Filt in the details.

25. Have you notified any governmental unit of any release of hazardous material?

No
C Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
orders.

f No

| Yes. Fill in the details.

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
business? :

(LJ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
oO A member of a limited liability company (LLC) or limited liability partnership (LLP)

oO A partner in a partnership

( An officer, director, or managing executive of a corporation

[1] An owner of at least 5% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part 12.
[J Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
all financial institutions, creditors, or other parties.

1 No

oO Yes. Fill in the details below.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 6

 

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 54 of 63

Debtor 1 JUSTIN M BOYLE
Debtor 2 THERESA BOYLE Case number (if known)

 

FEEL sien Boiow

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury
that answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571. 4

   

ERESA BOYLE, Debtor 2
02/25/2020 Date 02/25/2020

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

fy] No

C] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

oO No

i Yes. Name of person Budget Services Attach the Bankruptcy Petition Preparers Notice,

 

Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 55 of 63

Fill in this information to identify your case:

Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name

Debtor 2 THERESA BOYLE
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

tno (1 Check if this is an
amended filing

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 12/15
a

if you are an individual fillng under chapter 7, you must fill out this form if:
™ creditors have claims secured by your property, or
—@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).

List Your Creditors Who Hold Secured Claims

4. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Ciaims Secured by Property (Official Form 106D),
fill in the information below.

Identify the creditor and the property that is collateral What do you intend to do with the Did you claim the property
property that secures a debt? as exempt on Schedule C?

Creditor's Reliant Financial oO Surrender the property. ; oO No

name: C+ Retain the property and redeem it. C] Yes

Description of 2005 GMC Yukon (approx. 141,000 F7]_Retain the property and enter into a

property miles) Reaffirmation Agreement.

securing debt: (0 $=Retain the property and [explain]:

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will this lease be assumed?

None.

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 56 of 63

Debtor 1 JUSTIN M BOYLE
Debtor2 THERESA BOYLE Case number (if known)

Sign Below

Under penalty of perjury, | dectare that | have indicated my intention about any property of my estate that secures a debt and
personal property that is subject to an unexpired lease.

TIN M BOYLE, 7 THERESA BOYLE, ES 2 7; 4

Date 02/25/2020 Date 02/25/2020
MM / DDI YYYY MM/DD/YYYY _

 

    

 

   

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 57 of 63

Fill in this information to identify your case: Check one box only as directed in this

form and in Form 1224-1Supp:
Debtor 1 JUSTIN M BOYLE
First Name Middle Name Last Name fy] 1. There is no presumption of abuse.

Debtor 2 THERESA BOYLE (2. The calculation to determine if a presumption

(Spouse, if filing) First Name Middie Name Last Name of abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

3. The Means Test does not apply now because
Case number of qualified military service but it could apply
(if known) later.

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

 

(0 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income 12/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate, If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.

' Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

(1 Not married. Fill out Column A, lines 2-11.
fy] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
(] Married and your spouse is NOT filing with you. You and your spouse are:

CJ] Living in the same household and are not legally separated. Fill out both Columns A and B, fines 2-11.

C0 Living separately or are legaily separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

 

  

2. Your gross wages, salary, tips, bonuses, overtime, and commissions $2,426.00 $1,797.00
(before all payroll deductions).

 

3. Alimony and maintenance payments. Do not include payments from a spouse $0.00 $0.00
if Column B is filled in.

 

4. All amounts from any source which are regularly paid for household $0.00 $0.00
expenses of you or your dependents, including child support. Include
regular contributions from an unmarried partner, members of your household,
your dependents, parents, and roommates. Include regular contributions from
a spouse only if Column B is not filled in. Do not include payments you listed
on line 3.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 58 of 63

Debtor1 JUSTIN M BOYLE

Debtor2 THERESA BOYLE Case number (if known)

10.

Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Debtor 2
Gross receipts (before all $0.00 $0.00
deductions)
Ordinary and necessary operating — $0.00 — $0.00
expenses
Copy
Net monthly income from a business, $0.00 $0.00 here » $0.00 $0.00
profession, or farm
Net income from rental and other real property
Debtor 1 Debtor 2
Gross receipts (before all $0.00 $0.00
deductions)
Ordinary and necessary operating — $0.00 — $0.00
expenses
Copy
Net monthly income from rental or $0.00 $0.00 here > $0.00 $0.00
other real property
Interest, dividends, and royalties $0.00 $0.00
Unemployment compensation $0.00 $0.00
Do not enter the amount if you contend that the amount received was a
benefit under the Social Security Act. Instead, list it here: ............... wy
FOI YOU... se csecscsssscssssescssssseesssscseesssnecvessesersevevsesavecsessesteneans $0.00
FOr YOur SPOUSE. cscs cssesacesscsnecessanseeseersncsesecesneees $0.00
Pension or retirement income. Do not include any amount received that $0.00 $0.00

 

was a benefit uncer the Social Security Act. Also, except as stated in the
next sentence, do not include any compensation, pension, pay, annuity, or
allowance paid by the United States Government in connection with a
disability, combat-related injury or disability, or death of a member of the
uniformed services. If you received any retired pay paid under chapter 61
of title 10, then include that pay only to extent that it does not exceed the
amount of retired pay to which you would otherwise be entitled if retired
under any provision of title 10 other than chapter 61 of that title.

Income from all other sources not listed above. Specify the source and
amount. Do not include any benefits received under the Social Security Act:
payments received as a victim of a war crime, a crime against humanity, or
international or domestic terrorism; or compensation, pension, pay, annuity,
or allowance paid by the United States Government in connection with a
disability, combat-retated injury or disability, or death of a member of the
uniformed services. If necessary, list other sources on a separate page
and put the total below.

 

 

Total amounts from separate pages, if any. +

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

page 2

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 59 of 63

Debtor1 JUSTIN M BOYLE

 

 

 

 

 

 

 

 

 

Debtor2 THERESA BOYLE Case number (if known)

11. Calculate your total current monthly income.
Add lines 2 through 10 for each column. $2,426.00 |+; $1,797.00 |=] $4,223.00
Then add the total for Column A to the total for Column B. a

Total current
monthly income

Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

 

12a. Copy your total current monthly income from liM€ 11.........0c.cccccccssssecesssrcsesecesseseserceserteess Copy line 11 here =} 12a. $4,223.00
Multiply by 42 (the number of months in a year). Xx 12
12b. The result is your annual income for this part of the form. 12b. | $50,676.00

 

13. Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live. Nevada

 

 

Fill in the number of people in your household. 3

Fill in the median family income for your state and size of HOUSENOIG...0.. ee eeecescececececsceececsceececsesesscsrsssessssecessescanes 13. $73,524.00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

 

 

 

14. How do the lines compare?

14a. ¥I Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2.

14b. [[] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here, | geclare under penalty of perjury that the information on this statemey(f and in any attachments is true and ¢

   
 

 

 

 

{
THERESA BOYLE, Debtor 2 CC’ -
Date 2/25/2020 Date 2/25/2020
MM /DD/YYYY MM/DD/YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.

If you checked line 14b, fill out Form 1224-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 60 of 63

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
RENO DIVISION

INRE: JUSTIN M BOYLE CASE NO
THERESA BOYLE
CHAPTER 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.

Date 2/25/2020 Signature oo

TIN

Date 2/25/2020 Signature feel o

THERESA BOYLE “

 
 

Case 20-50220-btb Doci1 Entered 02/26/20 10:12:04 Page 61 of 63

Ad Astra Recovery
7330 W 33rd St N
Ste 118

Wichita, KS 67205

Bill Pearce
2620 Kietzke Lane
Reno, NV 89502

Budget Services
1547 S Virginia St #4
Reno, NV 89502

CBE Group
4140 Kimball Ave
Waterloo, IA 50701

CMRE Financial

3075 E Imperial Hwy
#200

Brea, CA 92821

Collection Bureau of America
25954 Eden Landing Rd

lst Floor

Hayward, CA 94545

Collection Service of NV
777 Forest St
Reno, NV 89509

Credit One Bank
PO Box 98872
Las Vegas, NV 89193

Diversified Consultants
10550 Deerwood Park Blvd
Ste 309

Jacksonville, FL 32256

 
 

Case 20-50220-bib

Doc 1 Entered 02/26/20 10:12:04 Page 62 of 63

Enhanced Recovery
8014 Bayberry Rd
Jacksonville, FL 32256

Fingerhut
6250 Ridgerwood Rd
St. Cloud, MN 56303

Guild, Gallager & Fuller, LTD
100 W. Liberty St

Ste 800

Reno, NV 89505

Indigo Celtic Bank
PO Box 4499
Beaverton, OR 97076

IRS
PO Box 24017,Stop 76101
Fresno, CA 93779

IRS
Fresno, CA 93888-0010

Justin & Theresa Boyle
5441 Desert Peach Dr
Sparks, NV 89436

Lithia/So Cascades Financial

LVNV Funding
625 Pilot Rd Ste 2/3
Las Vegas, NV 89119

 
 

Case 20-50220-btb Doc1 Entered 02/26/20 10:12:04 Page 63 of 63

Northern NV Med Center
PO Box 31001-0827
Pasadena, CA 91110-0827

NV Dept.of Taxation
555 E Washington Ave
Las Vegas, NV 89101

Pacific Medical
PO Box 149
Tracy, CA 95378

Radiology Consultants
PO Box 3177
Indianopolis, IN 46206-3177

 

Reliant Financial
2575 W. Woodland Dr
Anaheim , CA 92801-2608

Reno Emergency Physicians
PO Box 95728
Oklahoma City, OK 73143-5728

Santander Consumer
PO Box 961245
Ft Worth, TX 76761

St. Mary's Med Group
File 1463

1801 W. Olympic Blvd
Pasadena, CA 91199-1463

US Trustee
300 Booth Street
Reno, NV 893502

 
